DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 9, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-14, and 16-20 are currently pending (claims 9-13 are withdrawn from consideration).

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 14-20) in the reply filed on February 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1, 2, 5, 6, 17-19, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5, 6, 17, 18, and 19: these claims provide cardinality of entities without clearing setting forth whether lower numbered entities are required. For instance, claim 1 sets forth “a third controller” (line 9) without specifying if a second controller is required. The following claims are similarly indefinite: claim 5 recites “a fifth message” and “a fifth controller”; claim 6 recites “a sixth message” and “a third user group”; claim 17 recites “a fourth message”; claim 18 recites “a fifth 1.

Regarding claim 1: there is insufficient antecedent basis for the term “the preset correspondence, etc.” (line 11). This term is interpreted as “a preset correspondence, etc.”

Regarding claim 2: this claim specifies “a second message” (line 2). However, this term is referenced in claim 1 from which claim 2 depends. For purposes of examination, the two respective message are interpreted as different messages. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 5-8, 14, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0119776 (hereinafter “Rasanen”), in view of U.S. Publication No 2008/0009307 (hereinafter “Sekhar”).

Regarding claims 1, 14, and 17: Rasanen teaches an information transmission method, comprising:
receiving, by a network element selector (NES), a first message from an external network element, wherein the first message comprises identification information of user equipment (UE) (See, e.g., figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; an “NES” corresponds to (1) an HSS/UDR and/or MME; or (2) a particular P-GW; or (3) a DRA. Note UE attachment and messaging with identification information.); 
(See, e.g., figures 2-4; note S10 and/or S20. See also [0026]-[0032], [0040]-[0041], and [0047]-[0053]; note group determination.); 
determining, by the NES, a first controller corresponding to the first user group; sending, by the NES, the first message to the first controller (See, e.g., figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; note one “out of a plurality of monitoring entities and/or control entities” is selected.).s
	Rasanen teaches receiving, by the NES, a second message wherein group/controller information is checked and/or determined (See, e.g., figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053].). Rasanen also teaches or implies the use of a list for group members and/or a preset correspondence (Note, e.g., [0032]; members of a given group are maintained.). Rasanen does not explicitly state inclusion of an identifier of another controller and a user group list migrated from the first controller to the other controller; nor the respective adding and deleting of the migrated user group list in the preset correspondence between the group and controller.
However, Sekhar teaches maintaining and modifying group lists of mobile units (MUs), including adding and deleting entries from the lists, respectively (See, e.g., [0011]-[0024].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sekhar, such as the group list modification functionality, within the system of Rasanen, in order to adapt to varying loads and/or network demands.
The rationale set forth above regarding the method of claim 1 is applicable to the selectors of claims 14 and 17.

Regarding claim 2: Rasanen modified by Sekhar further teaches receiving, by the NES, a second message, wherein the second message comprises an identifier of a second controller and a user group list corresponding to the second controller; and adding, by the NES, the identifier of the second controller and the user group list corresponding to the second controller to a preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: Rasanen modified by Sekhar further teaches receiving, by the NES, a third message, wherein the third message comprises an identifier of a second user group and an identifier of a controller corresponding to the second user group; and adding, by the NES, the identifier of the second user group and the identifier of the controller corresponding to the second user group to the preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 5: Rasanen modified by Sekhar further teaches receiving, by the NES, a fifth message, wherein the fifth message comprises an identifier of a fifth controller and a user group list corresponding to the fifth controller; and deleting, by the NES, the identifier of the fifth controller and the user group list corresponding to the fifth controller from the preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.

Regarding claim 6: Rasanen modified by Sekhar further teaches receiving, by the NES, a sixth message, wherein the sixth message comprises an identifier of a third user group and an identifier of a controller corresponding to the third user group; and deleting, by the NES, the identifier of the third user group and the identifier of the controller corresponding to the third user group from the preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claims 7 and 20: Rasanen modified by Sekhar further teaches wherein the external network element comprises any one of the following: UE, a base station, or a gateway user plane entity (See, e.g., Rasanen: figure 4.).
The rationale set forth regarding the method of claim 7 is applicable to the selector of claim 20.

Regarding claim 8: Rasanen modified by Sekhar further teaches wherein the identification information of the UE comprises a temporary identifier of the UE and an identifier of a user group to which the UE belongs (See, e.g., Rasanen: figure 4, note user and/or group identifiers.).

Regarding claim 16: Rasanen modified by Sekhar further teaches wherein the receiver is further configured to receive a third message, wherein the third message comprises an identifier of a second user group and an identifier of a controller corresponding to the second user group; and the processor is further configured to add the identifier of the second user group and the identifier of the controller corresponding to the second user group to the preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 14 is applicable to claim 16.

Regarding claim 18: Rasanen modified by Sekhar further teaches wherein the receiver is further configured to receive a fifth message, wherein the fifth message comprises an identifier of a fifth controller and a user group list corresponding to the fifth controller; and the processor is further configured to delete the identifier of the fifth controller and the user group list corresponding to the fifth controller from the preset correspondence between a user group and a controller (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 14 is applicable to claim 18.

Regarding claim 19: Rasanen modified by Sekhar further teaches wherein the receiver is further configured to receive a sixth message, wherein the sixth message comprises an identifier of a third user group and an identifier of a controller corresponding to the third user group; and the processor is further configured to delete the identifier of the third user group and the identifier of the (See, e.g., Rasanen – figures 2-4, [0026]-[0032], [0040]-[0041], and [0047]-[0053]; and Sekhar – [0011]-[0024]. See also the explanation set forth above regarding claim 1; note iterations of further messaging and controllers.). The motivation for modification set forth above regarding claim 14 is applicable to claim 19.

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20200404733-A1 – figure 1
US-20090225663-A1 – figure 1B
US-20150358850-A1 – figure 1
US-20100281170-A1 – figure 1
US-20110078112-A1 – figure 2
US-20150327024-A1 – figure 4
US-20120315914-A1 – [0036]

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner confirmed this interpretation in the Examiner-initiated interview held February 25, 2021.